DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-2 and 4 are amended.
Claims 9-10 are cancelled.
Claims 1-8 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 4 recites “wherein Ar1 comprising the structure of formula III: 
    PNG
    media_image1.png
    84
    98
    media_image1.png
    Greyscale
 (Formula III)” in lines 1-3, which is not supported by the specification or previously presented claims.  Applicant’s specification discloses “In one embodiment, Ar1 comprising the structure of formula III: 
    PNG
    media_image2.png
    94
    151
    media_image2.png
    Greyscale
 (Formula III)” (P5), which does not support the recitation.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over GUO (CN 106543200 A, see English Machine Translation) in view of LO (Every Atom Counts: Elucidating the Fundamental Impact of Structural Change in Conjugated Polymers for Organic Photovoltaics).
	Regarding claim 1, GUO teaches an organic semiconductor material, comprising a structure of Formula 1 
    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale
 (see the A-D-A type conjugated molecule in P5, 
    PNG
    media_image4.png
    392
    978
    media_image4.png
    Greyscale
):
wherein X1 and X2 can be the same or different (see C) (see P8);  
Ar1 is selected from the group consisting of five-member heterocyclic ring with and without substitutions, and six-member heterocyclic ring with and without substitutions (see the five-member heterocyclic ring with/without substitutions) (see P8);
Ar2 and Ar3 can be the same or different, and Ar2 and Ar3 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar2 and Ar3 include at least one of five-member ring and six-member ring, and the number of the five-member ring and the six-member ring in Ar2 is selected from a range from 1 to 3, and the number of the five-member ring and the six-member ring in Ar3 is selected from a range from 1 to 3 (see the five-member heterocyclic ring without substitutions, wherein the number of the rings is 1) (see P8);  
Ar4 and Ar5 can be the same or different, and Ar4 and Ar5 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar4 and Ar5 include at least one of five-member ring and six-member ring, and the number of the five-member ring and the six-member ring in Ar4 is selected from a range from 0 to 3, and the number of the five-member ring and the six-member ring in Ar5 is selected from a range from 0 to 3 (see the five-member heterocyclic ring with/without substitutions, wherein n is 0～3) (see P8);
Ar6 and Ar7 can be the same or different, and Ar6 and Ar7 are independently selected from the group consisting of electron- withdrawing aromatic ring with and without substitutions, electron- withdrawing heterocyclic ring with and without substitutions, electron- withdrawing fused ring with and without substitutions and electron- withdrawing fused heterocyclic ring with and without substitutions (see 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8); 
Ar6 bonds to Ar2 or Ar4 with single bond or double bond (see the single bond) (see P8); and 
Ar7 bonds to Ar3 or Ar5 with single bond or double bond (see the single bond) (see P8).
	Regarding the claimed “X1 and X2 are independently selected from one of the following: Si, Ge and derivatives thereof”, GUO teaches C, but does not explicitly disclose the claimed feature.  However, LO discloses the Fundamental Impact of Structural Change in Conjugated Polymers for Organic Photovoltaics, wherein the OPV device consisting of the C atom in the five-member heterocyclic ring in the conjugated polymer has a lower fill factor and power conversion efficiency than the OPV device consisting of the Si or Ge atom in the five-member heterocyclic ring in the conjugated polymer (see the Conclusions and Perspective in P3006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Si, Ge instead of C in the device of GUO as taught by LO, because the OPV device consisting of the C atom in the five-member heterocyclic ring in the conjugated polymer has a lower fill factor and power conversion efficiency than the OPV device consisting of the Si or Ge atom in the five-member heterocyclic ring in the conjugated polymer.

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	GUO teaches the substitution of Ar1, Ar2, Ar3, Ar4, Ar5, Ar6, and Ar7 is selected from the group consisting of: C1-C30 alkyl, C1-C30 branched alkyl. C1-C30 silyl. Cl-C30 ester. Cl- C30 alkoxy, C1-C30 alkylthio, Cl-C30 haloalkyl, C1-C30 olefin, Cl- C30 alkyne, C1-C30 cyano-containing carbon chain, C1-C30 nitro- containing carbon chain, C1-C30 hydroxy-containing carbon chain. CI- C30 keto-containing carbon chain, oxygen and halogen (P8, R1～R4 independently is hydrogen, C1～C20Alkane Base, C1～C20Alkoxy, 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes base or 5- alkane sulfur Base thienyl；Described 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes or 5- alkylthio group thiophenes Alkyl, alkoxyl or alkylthio group in fen base is respectively C1～C8Alkyl, alkoxyl or alkylthio group).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 1.
	GUO teaches Ar1 comprising the structure of formula II: 
    PNG
    media_image6.png
    76
    85
    media_image6.png
    Greyscale
(see the Ar1 in the Formula attached in the rejection of claim 1) wherein, X3 is selected from one of following: C, S, Se, Te, NR1. CR12 and SiR12, and R1 is selected from the group consisting of CI-C30 alkyl, C1-C30 branched alkyl. CI-C30 silyl, C1-C30 ester, CI-C30 alkoxy, CI-C30 alkylthio, CI-C30 haloalkyl, CI-C30 olefin, CI-C3)0 alkyne, C1-C30 cyano-containing carbon chain, C1-C30 nitro- containing carbon chain, C1-C30 hydroxy-containing carbon chain. Cl- C30 keto-containing carbon chain, oxygen and halogen (see C) (see P8).  

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar2 and Ar3 are independently selected from the following structure:[AltContent: rect] 
    PNG
    media_image7.png
    427
    560
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    349
    430
    media_image8.png
    Greyscale
wherein. R3 is selected from the group consisting of C1-C30 alkyl. Cl- C30 branched alkyl. C1-C30 silyl. CI-C30 ester. Cl-C30 alkoxy. Cl- C30 alkylthio. CI-C30 haloalkyl. C1-C30 olefin. C1-C30 alkyne. Cl- C30 cyano-containing carbon chain. C1-C30 nitro-containing carbon chain. C1-C30 hydroxy-containing carbon chain. C1-C30 keto- containing carbon chain, oxygen and halogen: and Ar8 is selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions (see 
    PNG
    media_image9.png
    74
    63
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    66
    66
    media_image10.png
    Greyscale
, wherein X = O, S or Se) (see P8).  

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar4 and Ar5 are independently selected from the following structure:
	
    PNG
    media_image11.png
    159
    439
    media_image11.png
    Greyscale

	
    PNG
    media_image12.png
    226
    481
    media_image12.png
    Greyscale

	
    PNG
    media_image13.png
    562
    553
    media_image13.png
    Greyscale
wherein, R4 is selected from the group consisting of C1-C30 alkyl, Cl- 20 C30 branched alkyl, C1-C30 silyl. C1-C30 ester. CI-C30 alkoxy, Cl- C30 alkylthio. C1-C30 haloalkyl, C1-C30 olefin. C1-C30 alkyne, Cl- C30 cyano-containing carbon chain. C1-C30 nitro-containing carbonchain, C1-C30 hydroxy-containing carbon chain, C1-C30 keto- containing carbon chain, oxygen and halogen (see , 
    PNG
    media_image14.png
    120
    117
    media_image14.png
    Greyscale
, wherein n is 1, X = O, S or Se; R1～R4 independently is hydrogen, C1～C20Alkane Base, C1～C20Alkoxy, 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes base or 5- alkane sulfur Base thienyl；Described 4- alkyl phenyls, 4- alkoxyl phenyls, 5- alkylthrophene bases, 5- alkoxy thiophenes or 5- alkylthio group thiophenes Alkyl, alkoxyl or alkylthio group in fen base is respectively C1～C8Alkyl, alkoxyl or alkylthio group) (see P8).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 1.	
	GUO teaches Ar6 and Ar7 are independently selected from the following structure:
	
    PNG
    media_image15.png
    403
    544
    media_image15.png
    Greyscale

	
    PNG
    media_image16.png
    351
    598
    media_image16.png
    Greyscale
wherein, R5 is selected from the group consisting of C1-C20 alkyl, Cl-C20 alkoxy, C1-C20 carbonyl, C1-C20 ester, cyano, oxygen, hydrogen, and halogen (see 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IWANAGA (US 20120248878 A1) in view of GUO (CN 106543200 A, see English Machine Translation) and LO (Every Atom Counts: Elucidating the Fundamental Impact of Structural Change in Conjugated Polymers for Organic Photovoltaics).
	Regarding claim 8, IWANAGA teaches an organic photoelectric device (see the organic thin film solar cell, see Figure) comprising:
a first electrode including a transparent electrode (see the front electrode 11; [0018] as the material of the front electrode 11, a transparent or translucent conductive material is used);
a first carrier transfer layer (see the hole transport layer 14); 
an active layer (see the photoelectric conversion layer 13); 
a second carrier transfer layer (see the electron transport layer 15); and  
a second electrode (see the back electrode 12); 
wherein the second carrier transfer layer is disposed between the active layer and the second electrode (see Figure).
	Regarding the claimed “which at least comprises an organic semiconductor material of the claim 1”, IWANAGA teaches an active layer at least comprises an organic semiconductor material (see [0011]-[0012], [0022]-[0025]), but does not explicitly disclose the claimed “an organic semiconductor material of the claim 1”.  However, GUO discloses an A-D-A type conjugated molecule based on dibenzo pentabasic fused heterocycle, wherein the A-D-A type conjugated molecule based on the dibenzo pentabasic fused heterocycle has good solubleness and stability, has a wide spectral absorption range and a proper level structure and is expected to be used as a donor or acceptor material of an organic solar cell (see Abstract), and teaches an organic semiconductor material, comprising a structure of Formula 1 
    PNG
    media_image3.png
    127
    556
    media_image3.png
    Greyscale
 (see the A-D-A type conjugated molecule in P5, 
    PNG
    media_image4.png
    392
    978
    media_image4.png
    Greyscale
):
wherein X1 and X2 can be the same or different (see C) (see P8);  
Ar1 is selected from the group consisting of five-member heterocyclic ring with and without substitutions, and six-member heterocyclic ring with and without substitutions (see the five-member heterocyclic ring with/without substitutions) (see P8);
Ar2 and Ar3 can be the same or different, and Ar2 and Ar3 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar2 and Ar3 include at least one of five-member ring and six-member ring, and the number of the five-member ring and the six-member ring in Ar2 is selected from a range from 1 to 3, and the number of the five-member ring and the six-member ring in Ar3 is selected from a range from 1 to 3 (see the five-member heterocyclic ring without substitutions, wherein the number of the rings is 1) (see P8);  
Ar4 and Ar5 can be the same or different, and Ar4 and Ar5 are independently selected from the group consisting of aromatic ring with and without substitutions, heterocyclic ring with and without substitutions, fused ring with and without substitutions and fused heterocyclic ring with and without substitutions, wherein Ar4 and Ar5 include at least one of five-member ring and six-member ring, and the number of the five-member ring and the six-member ring in Ar4 is selected from a range from 0 to 3, and the number of the five-member ring and the six-member ring in Ar5 is selected from a range from 0 to 3 (see the five-member heterocyclic ring with/without substitutions, wherein n is 0～3) (see P8);
Ar6 and Ar7 can be the same or different, and Ar6 and Ar7 are independently selected from the group consisting of electron- withdrawing aromatic ring with and without substitutions, electron- withdrawing heterocyclic ring with and without substitutions, electron- withdrawing fused ring with and without substitutions and electron- withdrawing fused heterocyclic ring with and without substitutions (see 
    PNG
    media_image5.png
    600
    1001
    media_image5.png
    Greyscale
in P8) (see P8); 
Ar6 bonds to Ar2 or Ar4 with single bond or double bond (see the single bond) (see P8); and 
Ar7 bonds to Ar3 or Ar5 with single bond or double bond (see the single bond) (see P8).
	Regarding the claimed “X1 and X2 are independently selected from one of the following: Si, Ge and derivatives thereof”, GUO teaches C, but does not explicitly disclose the claimed feature.  However, LO discloses the Fundamental Impact of Structural Change in Conjugated Polymers for Organic Photovoltaics, wherein the OPV device consisting of the C atom in the five-member heterocyclic ring in the conjugated polymer has a lower fill factor and power conversion efficiency than the OPV device consisting of the Si or Ge atom in the five-member heterocyclic ring in the conjugated polymer (see the Conclusions and Perspective in P3006).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Si, Ge instead of C in the device of GUO as taught by LO, because the OPV device consisting of the C atom in the five-member heterocyclic ring in the conjugated polymer has a lower fill factor and power conversion efficiency than the OPV device consisting of the Si or Ge atom in the five-member heterocyclic ring in the conjugated polymer.
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ the A-D-A type conjugated molecule material  as described above for the photoelectric conversion layer in the device of IWANAGA as taught by GUO, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	
Response to Arguments
	Applicant's arguments filed on 05/26/2022 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that the prior art does not teach or suggest the amended claim 1 in P11-P12, is not persuasive.
	LO teaches the OPV device consisting of the C atom in the five-member heterocyclic ring in the conjugated polymer has a lower fill factor and power conversion efficiency than the OPV device consisting of the Si or Ge atom in the five-member heterocyclic ring in the conjugated polymer.  Therefore, GUO in view of LO teaches all limitations required by the amended claim 1.

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726